Citation Nr: 0836179	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-10 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for asthma.

2.  Entitlement to service connection for a bilateral 
shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Army from March 1995 
to September 2002.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which denied the veteran's claim for service connection for 
shoulder pain (left shoulder pain in particular) but granted 
her claim for service connection for asthma and assigned an 
initial 10 percent rating retroactively effective from 
September 4, 2002, the day after her discharge from 
the military.  She wants a higher initial rating for her 
asthma, which the RO denied in a subsequent February 2004 
decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board is remanding the veteran's claim for service 
connection for a bilateral (i.e., right and left) shoulder 
disability to the RO via the Appeals Management Center (AMC) 
in Washington, DC, for further development and consideration.  
However, the Board is going ahead and deciding her claim for 
an initial rating higher than 10 percent for her asthma.


FINDINGS OF FACT

1.  The results of pulmonary function testing (PFT) show the 
veteran has a Forced Expiratory Volume in one second (FEV-1) 
of 84 percent of the predicted value (after bronchodilation), 
and a FEV-1 to Forced Vital Capacity (FVC) ratio of 82 
percent of the predicted value (after bronchodilation). 

2.  The veteran requires daily use of an inhaler to control 
her asthma, but she does not require systemic corticosteroids 
or monthly visits to a physician for required care of 
exacerbations.


CONCLUSION OF LAW

The criteria are met for a higher initial 30 percent 
disability rating, but no greater, for asthma.  38 U.S.C.A. § 
1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.97, 
Diagnostic Code 6602 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).



To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in January 2003 and March 2004.  These letters 
informed her of the evidence required to substantiate her 
initial underlying claim for service connection, since 
granted, as well as of her and VA's respective 
responsibilities in obtaining supporting evidence.  The 
letters did not comply with the Dingess requirements as they 
did not address the downstream disability rating and 
effective date elements of her claim.  However, this omission 
is nonprejudicial as the RO granted service connection 
retroactively effective from the day after her discharge from 
the military, which is the earliest possible effective date.  
See 38 C.F.R. § 20.1102 (discussing the concept of harmless 
error).  See also 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400(b)(2)(i) (indicating this is the earliest possible 
effective date that may be assigned when, as here, the 
veteran filed her claim within one year of her discharge from 
the military).

In any event, VA is not required to issue another VCAA letter 
in cases such as the one at hand where the veteran disagrees 
with the initial rating assigned following the grant of 
service connection.  VAOPGCPREC 8-2003 (Dec. 2003).  Rather, 
the provisions of 38 U.S.C.A. § 7105(d) require VA to issue 
an SOC if the disagreement is not resolved.  Id.  And, here, 
the RO adjudicated the downstream claim for a higher initial 
rating in February 2004 and, after receiving the veteran's 
notice of disagreement (NOD) in March 2004, in response, 
provided her an SOC in March 2005 addressing her downstream 
claim for a higher initial disability rating.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of her claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records that she and her representative indicated.  
In addition, she was examined for VA compensation purposes in 
March 2003, August 2003, and February 2005.  The reports of 
these examinations contain the required information to 
properly rate her asthma.  38 C.F.R. § 4.2.  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  So there is no 
further development needed to meet the requirements of the 
VCAA or the Court.

II.  Merits of the Claim

The veteran claims that her service-connected asthma is more 
severe than reflected in the initial 10 percent rating 
currently in effect.  For the reasons set forth below, the 
Board agrees and finds that the evidence supports assigning a 
higher initial 30 percent disability rating, although not 
greater.  So her appeal is granted to this extent.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  And since, as 
mentioned, the veteran's claim arises from her disagreement 
with the initial rating assigned following the grant of 
service connection, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staging", with equal consideration for the entire 
body of evidence.  Fenderson, 12 Vet. App. at 121-23.

The veteran's asthma is currently rated at the 10-percent 
level under Diagnostic Code (DC) 6602.  The next higher 
rating of 30 percent is warranted if the FEV-1 is 56 to 70 
percent of predicted, the FEV-1/FVC is 56 to 70 percent 
of predicted, daily inhalational or oral bronchodilator 
therapy is required, or inhalational anti-inflammatory 
medication is required.  38 C.F.R. § 4.97, DC 6602.

The next higher rating of 60 percent is assigned when the 
FEV-1 is 40 to 55 percent of predicted, the FEV-1/FVC is 40 
to 55 percent of predicted, at least monthly visits to a 
physician for required care of exacerbations is needed, or 
intermittent (at least three per year) course of systemic 
(oral or parenteral) corticosteroids is required.  Id.  

And lastly, a 100 percent rating is assigned when the FEV-1 
is less than 40 percent predicted, or FEV-1/FVC is less than 
40 percent, or more than one attack per week with episodes of 
respiratory failure; or requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications is required.  Id.

Supplementary information published with the promulgation of 
the rating criteria indicates that post-bronchodilator 
findings are the standard in pulmonary assessment.  See 61 
Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary 
function after bronchodilation).

Applying these criteria to the facts of this case, the Board 
finds that the evidence supports assigning a higher initial 
30 percent rating for the veteran's asthma, though not 
greater.  This decision is based on evidence showing she has 
required daily use of an inhaler to control her asthma since 
the initial grant of service connection.  This finding, 
alone, is sufficient to warrant a higher initial 30 percent 
disability rating.  

It was first reported that the veteran used an inhaler to 
control her asthma during a VA examination in March 2003.  
She indicated that she used an Albuterol inhaler and another 
inhaler intermittently.  But it is unclear from this report 
whether she required daily use of an inhaler, as required for 
the next higher 30 percent rating.  This question was later 
resolved, however, as VA treatment records dated from 
September 2004 show prescriptions for Flunisolide (Aerobid), 
with two puffs daily, and Albuterol, with two puffs as 
needed.  These records clearly show she requires daily use of 
an inhaler to control her asthma, for which a 30 percent 
disability rating is warranted under DC 6602.

Although the exact date when the veteran required daily use 
of an inhaler is unclear, the Board will resolve all 
reasonable doubt in her favor and presume that daily use has 
been required since the initial grant of service connection.  
See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- 
of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue).  In other 
words, the Board finds that the veteran's asthma meets the 
criteria for a 30 percent disability rating since the initial 
grant of service connection.  See Fenderson, supra. 

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against an initial 
disability rating higher than 30 percent for her asthma.  
A VA PFT in August 2003 shows that, after bronchodilation, 
the FEV-1 was 85 percent of predicted and that the FEV-1/FVC 
also was 85 percent of predicted.  The results of a more 
recent VA PFT in February 2005 were very similar, 
showing that, after bronchodilation, the FEV-1 was 84 percent 
of predicted and that the FEV-1/FVC was 82 percent.  These 
post-bronchodilator values do not even meet the criteria for 
a 30 percent disability rating under DC 6602, which, 
as indicated, has been assigned based solely on the veteran's 
daily use of an inhaler to control her asthma.  So it 
logically follows that these PFT values certainly do not meet 
the criteria for an even higher 60 percent disability rating 
under DC 6602.  


There also is no evidence the veteran's asthma requires 
intermittent courses of systemic corticosteroids or monthly 
visits to a physician for required care of exacerbations.  
Simply stated, there is simply no basis to assign a 
disability rating higher than 30 percent at any time since 
the initial grant of service connection.

For these reasons and bases, the Board finds that the 
evidence supports a higher initial 30 percent disability 
rating for the veteran's asthma.  But the preponderance of 
the evidence is against an initial rating higher than 30 
percent for this condition.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).  Accordingly, her appeal is granted to this extent.


ORDER

A higher initial 30 percent disability rating for asthma is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.


REMAND

The veteran alleges that she developed a bilateral shoulder 
disability during her active duty military service.  However, 
the Board finds that additional medical development is needed 
before it can adjudicate this remaining claim.

The veteran's service medical records (SMRs) make no 
reference to a diagnosed shoulder condition.  But her SMRs do 
refer to shoulder, neck, and upper back pain on multiple 
occasions.  For approximately three weeks in June and July 
1996, she was treated for trapezius/cervical paraspinal 
muscle strain following what was described as a minor motor 
vehicle accident.  She was treated with ice and 
non-steroidal anti-inflammatory drugs (NSAIDs).  She was 
treated again for neck pain in January 1998.  In March 1999, 
she complained of back pain extending from one shoulder blade 
to the other, with muscle spasms.  She attended physical 
therapy for approximately three months.  The report of her 
July 2002 military separation physical notes her complaints 
of shoulder pain, as well as of numbness and tingling down 
both upper extremities to her hands.  Thus, although none of 
these records lists a diagnosis concerning a chronic 
bilateral shoulder disability, they certainly show 
significant symptoms involving bilateral shoulder pain 
in service.

Post-service medical records also show the veteran now has a 
bilateral shoulder disability.  X-rays in May 2004 showed 
residuals of a remote left shoulder dislocation.  A February 
2004 MRI also showed partial tendon tears of both shoulders 
and degenerative changes of the acrioclavicular (AC) joint.

In light of the fact that the veteran has been diagnosed with 
a bilateral shoulder disability, that she reported 
experiencing shoulder pain in service, and since there is 
insufficient competent medical evidence on file for the Board 
to make a decision concerning her claim, she should be 
provided a VA compensation examination for a medical nexus 
opinion concerning this determinative issue.  
See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the etiology of her bilateral shoulder 
disability.  The designated examiner is 
specifically requested to indicate 
whether it is at least as likely as not 
(meaning 50 percent or more probable) 
the veteran's current shoulder disability 
dates back to her seven years of military 
service from March 1995 until September 
2002.  To assist in making this important 
determination, the examiner must review 
the claims file, including a complete 
copy of this remand, for the pertinent 
medical and other history.  The examiner 
must discuss the rationale of the 
opinion, whether favorable or 
unfavorable.

2.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send her and her 
representative another SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate review.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


